Case 1:20-cv-00401-PAB-KLM Document 21 Filed 07/02/20 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                        MAGISTRATE JUDGE KRISTEN L. MIX

  Courtroom Deputy: Stacy Libid          FTR - Reporter Deck - Courtroom A-401
  Date: July 2, 2020                     Alfred A. Arraj United States Courthouse




  Civil Action No. 20-cv-00401-PAB-KLM

  Parties:                                      Counsel:

  DAVID KATT,                                   Ari Marcus

         Plaintiff,

  v.

  COLORADO CASINO RESORTS, INC.,                Ryan Benson

         Defendant.


                                  COURTROOM MINUTES


  TELEPHONIC RULE 16(b) SCHEDULING CONFERENCE
  Court in session: 10:00 a.m.
  Court calls case. Appearances of counsel.

  ORDERED: A stipulated proposed 502(d) order shall be filed no later than July 16,
           2020.

  ORDERED: A joint Status Report regarding settlement efforts shall be filed no later
           than, December 1, 2020.

  The following will confirm the actions taken and dates set at the scheduling
  conference held this date:
  Deadline for Joinder of Parties/Amendment of Pleadings: August 3, 2020.
  Discovery Cut-off: January 12, 2021.
  Dispositive Motions Deadline: February 12, 2021.
  Parties shall designate affirmative experts on or before December 4, 2020.
Case 1:20-cv-00401-PAB-KLM Document 21 Filed 07/02/20 USDC Colorado Page 2 of 2




  Parties shall designate rebuttal experts on or before December 31, 2020.
  Each side shall be limited to two (2) expert witnesses, absent further leave of Court.
  Each side shall be limited to ten (10) depositions, absent further leave of Court.
  Each side shall be limited to twenty-five (25) interrogatories, twenty-five (25) requests
  for production, and twenty-five (25) requests for admissions, absent further leave of
  Court.

  Counsel shall call the Court by joint conference call for hearings regarding
  unresolved discovery disputes prior to filing any discovery motions.

  No STATUS CONFERENCE is set at this time. If the Court determines one is
  necessary, one will be set by Minute Order. The parties may request a status
  conference by contacting Chambers (303) 335-2770, preferably as a joint conference
  call, and request that one be set.

  FINAL PRETRIAL CONFERENCE is set for April 8, 2021 at 10:00 a.m. before
  Magistrate Judge Kristen L. Mix. Final Pretrial Order is due no later than seven (7)
  days before the Final Pretrial Conference. (See the court’s website
  www.cod.uscourts.gov for Instructions for Preparation and Submission). In
  accordance with FED.R.Civ.P. 16(d), the conference shall be attended by at least one
  of the attorneys who will conduct the trial for each of the parties and by any
  unrepresented parties.

  Counsel and the parties must notify chambers (303-335-2770) at least 3 business
  days in advance of any hearing requiring presentation of documentary evidence, so
  that the courtroom can be equipped with the appropriate electronic technology.

  TRIAL: A Trial Preparation Conference and Trial will be set at a future date before
  the Honorable Philip A. Brimmer.

  Court discusses Magistrate Judge Mix’s “Requirements of Practice” with counsel.

  !      Scheduling Order is signed and entered with interlineations on July 3, 2020.

  HEARING CONCLUDED.
  Court in recess: 10:09 a.m.
  Total Time: 00:09


  To order transcripts of hearings, please contact either AB Litigation Services at (303)
  629-8534 or Patterson Transcription Company at (303) 755-4536.



                                              2
